On Petition fob Reheabing.
Per Curiam. —
The learned and forceful brief in support of the petition for a rehearing would seem to exhaust the authorities and reasons to be adduced in support of appellee’s view of this cause. While additional citations are given and instructive comment made upon the.numerous authorities referred to, it is proper to say that the court by oral argument and able briefs had had urged upon its consideration the reasons for affirming the judgment of the lower court presented in support of the petition for a rehearing. For this reason we do not deem it necessary, however interesting it might be, to consider in detail the same propositions so ably re-discussed. Let it suffice to say that after a review of the authorities and a careful consideration of the reasons set out in the petition, and the briefs in support thereof, we are of the opinion that the decision should stand. Petition overruled.